
	

114 HR 481 IH: Long-Term Unemployed Hiring Incentive Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 481
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Pascrell (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the work opportunity credit for hiring the
			 long-term unemployed.
	
	
 1.Short titleThis Act may be cited as the Long-Term Unemployed Hiring Incentive Act. 2.Work opportunity tax credit for long-term unemployed (a)Long-Term Unemployed Individuals Eligible (1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph:
					
 (J)a qualified long-term unemployed individual.. (2)DefinitionSubsection (d) of section 51 of such Code is amended by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively, and by inserting after paragraph (10) the following new paragraph:
					
						(11)Qualified long-term unemployed individual
 (A)In generalThe term qualified long-term unemployed individual means any individual who is certified by the designated local agency as— (i)having exhausted, as of the hiring date, all rights to regular compensation under the State law or under Federal law with respect to a benefit year (excluding any benefit year that ended before May 1, 2007),
 (ii)having no rights to regular compensation with respect to the most recent week ending before the hiring date under such law or any other State unemployment compensation law or to compensation under any other Federal law, and
 (iii)not receiving compensation with respect to such week under the unemployment compensation law of Canada.
 (B)Exhaustion of benefitsFor purposes of subparagraph (A), an individual shall be deemed to have exhausted such individual's rights to regular compensation under a State law when—
 (i)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual's base period, or
 (ii)such individual's rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed..
 (b)Extension of Credit for Long-Term UnemployedSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2017, in the case of qualified long-term unemployed individuals) after December 31, 2014. (c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2014.
			
